Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 01/04/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1, 4-5, and 8 are pending. 
			Allowable Subject Matter
For this reason, Claims 1, 4-5, and 8 are allowed over the prior arts. 
Claim 1 recites a user adaptive conversation apparatus, comprising: 
a voice recognition unit configured to convert a talk of a user in a conversational situation into a natural language script form to generate talk information; 
an artificial visualization unit having an artificial neural network and configured to: recognize, by using the artificial neural network, a facial expression of the user a from a video acquired in the conversational situation; 
generate situation information indicating a talking situation based on the recognized facial expression of the user; 
determine an intention of the talk based on the situation information; and 
generate intention information indicating the intention of the talk; 

a natural language analysis unit configured to perform a natural language analysis for the talk information, the intention information, and the situation information;
a conversation state tracing unit configured to generate current talk state information representing a meaning of the talk information by interpreting the talk information according to the intention information and the situation information, and determine next talk state information that includes a plurality of candidate responses corresponding to the current talk status information; 
an emotion tracing unit configured to generate emotion state information indicating an emotional state of the user based on the talk information, the intention information, and the situation information; 2Application No. 16/503,953Docket No. 5025-0252 
an ethic analysis unit configured to generate ethical state information indicating ethics of the conversation based on the talk information, the intention information, and the situation information; and 
a multi-modal conversation management unit configured to select one of the plurality of candidate responses according to at least one of the emotion state information and the ethical state information to determine final next talk state information including a selected response.
Claim 5 recites a corresponding method. 
The applicant noted “Tseretopaulos, therefore, clearly fails to disclose or teach the claimed features “generate situation information indicating a talking situation based on the recognized facial expression of the user ... determine an intention of the talk based on the 
As the applicant pointed out, the situation information indicating a talking situation was generated based on the recognized facial expression of the user whereas the situation information / contextual information of Tseretopaulos was not generated based on the recognized facial expression of the user. 
Therefore, prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1 and 5. For these reasons, Claims 1, 4-5, and 8 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/27/2022